department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jul uniform issue list t ep ra ur legend company a date d amount m ira x account y dear in which you requested this is in response to your request dated a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code supplemented the request correspondence dated date the following facts and representations have been submitted under penalty of perjury in support of the ruling requested you represent that you received a distribution from ira x totaling amount m you assert that your failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to the confusing instructions on the company a website which led to amount m being placed into a non-ira account - page you maintained ira x with company a on date m you accessed the company a website with the intention of transferring the funds in ira x to another ira however you moved the funds to account x a non-ira account you submitted documentation which indicates that the website was confusing and that you believed that you were transferring amount m from ira x to another ira instead of a non-ira account it was never your intention to remove the funds from an ira and you were unaware that amount m was transferred from ira x to anon-ira account you state that it was not until you received form 4099-r which was shortly after the 60-day rollover period expired that you realized that account y was not an ira you immediately tried to rectify the situation by seeking a waiver of the 60-day period based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement with respect to the distribution of amount m contained in sec_408 of the code in this instance sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if property is i the entire amount received including money and any other paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in section page d a i from an ira which was not includible in gross_income because of the application of sec_408 - sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable contro of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by you demonstrates that your failure to accomplish a timely rollover was caused by the confusing instructions on the company a website shortly after the rollover period expired when you realized that the funds were not in an ira you tried to rectify the situation by seeking a waiver of the 60-day rollover period therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount m from ira x you are granted a period of days from the issuance of this ruling letter to contribute amount m into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount d will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent page if you wish to inquire about this ruling please contact number se t ep ra‘t at please address all correspondence to identification sincerely yours rances v ve employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
